Citation Nr: 1501662	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, in which the RO continued a 30 percent rating for service-connected PTSD and denied service connection for bilateral hearing loss.  

In November 2013, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

This appeal was previously remanded by the Board in March 2014 for additional evidentiary development.  Unfortunately, for reasons explained in detail below, additional development is required with respect to the increased rating claim on appel.  

Accordingly, the issue of entitlement to an increased rating for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  



FINDINGS OF FACT

1.  The Veteran has a current diagnosis of bilateral sensorineural hearing loss. 

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran's current bilateral hearing loss was incurred in or aggravated by active military service, and sensorineural hearing loss was not manifested to a compensable degree during the Veteran's first post-service year.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Review of the record shows that, in a pre-rating letter dated December 2008, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate his service connection claim, what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The notice letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  Accordingly, the Board finds the December 2008 notice letter meets the content requirements described in Dingess/Hartman and Pelegrini, as well as VCAA's timing requirement. 

Relevant to the duty to assist, the Board finds that all relevant evidence has been obtained in conjunction with the claim being decided herein, including the Veteran's service treatment records and all post-service VA and private treatment records identified by the Veteran.  In this context, while the increased rating claim on appeal is being remanded for the AOJ to obtain the Veteran's records from the Vet Centers from which he receives counseling and treatment for his service-connected psychiatric disability, the Board finds that there is no reasonable possibility that the outstanding records from the Vet Centers identified by the Veteran contain any relevant information regarding his bilateral hearing impairment, as he has consistently reported receiving counseling at those facilities only with respect to his psychiatric disability, with no indication or allegation that his hearing impairment was also treated there.  

Additionally, the Veteran has been provided with several VA examinations in conjunction with his service connection claim, including in June 2009 and April 2014.  Neither the Veteran nor his representative has alleged that the examinations are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to issue a decision on the matter decided herein, as they include an interview with the Veteran, a review of the relevant evidence, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the claims on appeal, and no further examination is necessary.

Additionally, in November 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  During the hearing, the undersigned Veterans Law Judge enumerated the issues on appeal and information was solicited regarding the onset of his hearing loss and his military noise exposure.  The VLJ sought to identify any pertinent evidence not currently associated with the record, and the Veteran's accredited representative from the Texas Veterans Commission asked questions to ascertain whether there was additional evidence needed to substantiate the claims on appeal.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection and increased compensation benefits.  

As such, the Board finds that the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims on appeal based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Finally, as noted in the Introduction, in March 2014, the Board remanded this appeal for additional development, to include (in pertinent part) obtaining the Veteran's updated VA treatment records and obtaining an updated VA examination and opinion regarding his hearing loss disability.  All records have been obtained and associated with the claims file, and review of the record shows the Veteran was afforded a VA audio examination in April 2014, as requested.  Therefore, the Board finds that the AOJ has substantially complied with the March 2014 remand directives such that no further action is necessary on the service connection claim in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The theory of continuity of symptomatology is an alternative route to establish service connection for specific chronic diseases and can only be used in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In this context, service connection for certain chronic disorders, including sensorineural hearing loss, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within a specified period of time following active service, e.g., one year for hearing loss.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran testified that he was not diagnosed with hearing loss within one year of discharge from service and the medical evidence of record does not contain any findings or diagnosis of hearing loss during his first post-service year.  Accordingly, presumptive service connection for hearing loss as a chronic disease is not warranted in this case.  

Review of the record reveals the Veteran has a current diagnosis of bilateral sensorineural hearing loss.  See VA examination reports dated June 2009 and April 2014.  Accordingly, the first element of service connection (current disability) is established.

With respect to the second element of service connection (in-service incurrence or aggravation of an injury or disease), the Board notes that the service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss.  In fact, the Veteran's hearing was normal bilaterally at his entrance and separation examinations conducted in February 1966 and February 1969, respectively.  

Nevertheless, the Veteran has asserted that his current bilateral hearing impairment was incurred as a result of his exposure to acoustic trauma during service.  During the November 2013 hearing, he testified that he was exposed to loud noises from artillery and helicopters on practically a daily basis, as he was in the infantry and assigned to an air mobile cavalry unit.  

The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was a light weapons infantryman and that he received several awards and decorations for his period of active military service, including the Combat Infantryman Badge and Purple Heart.  Accordingly, the Veteran's military noise exposure is conceded, and the second element of service connection has been established.  

Nevertheless, the Board finds that the third and final element of service connection (nexus or causal connection) has not been satisfied.  

At this juncture, the Board notes the Veteran has provided inconsistent reports regarding the onset of his hearing loss impairment.  At the June 2009 VA examination, he reported that his hearing loss had its onset about 10 years before the examination and was progressive.  Similarly, at the April 2014 examination, he reported that his hearing loss was gradual but he was uncertain when the hearing loss began.  At the November 2012 Board hearing, the Veteran testified that he did not observe any noticeable hearing loss during service and was not diagnosed with hearing loss within one year of discharge.  Instead, he testified that he first noticed problems with his hearing in approximately 1975 or 1976, as he had to increase the volume on his television.  

Despite the foregoing, the Veteran has recently submitted written statements which purport to establish continuity of impaired hearing symptomatology since service.  In a September 2014 statement, the Veteran indicated that his hearing began to diminish before he left the military and has gotten progressively worse over the years.  In an associated statement, the Veteran's wife also indicated that the Veteran cannot hear and that "this condition existed initially, but he was not given adequate credit for this."  See September 2014 lay statement from C.A.L.  

While the Veteran and his wife are competent to testify as to the Veteran's diminished hearing capacity since service, the Board finds that any such statements purporting to establish continuity of impaired hearing symptomatology since service are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Specifically, the Veteran's service treatment and personnel records are negative for any complaints, treatment, or diagnoses relevant to hearing loss incurred during service and, as noted, the Veteran's hearing was normal bilaterally at his separation examination in February 1969 and he made no relevant complaint regarding decreased hearing at that time.  Notably, the post-service treatment records and VA examinations conducted in conjunction with this claim do not reflect that the Veteran reported that his hearing loss began in service, to include as a result of an in-service acoustic trauma; nor did he report having long-standing hearing loss since service.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Instead, the Veteran has consistently reported, until recently, that his hearing loss first manifested in the mid-1970s, several years after he left military service, which preponderates against (1) any lay assertions of continuity of symptomatology since service and (2) a finding that his hearing loss symptoms began in, within a year, or were otherwise related to his period of military service. 

The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  However, in this case, the Board finds that the Veteran's inconsistent report regarding the onset of his hearing loss, in conjunction with the lack of medical evidence showing complaints or treatment for continued hearing problems during or after service, lessens his credibility with regard to his report of continued, chronic hearing loss since service.  Therefore, the Board finds the preponderance of the most competent and credible evidence of record is against a finding that the Veteran suffered from continuity of hearing loss symptomatology after service.

In fact, the lack of complaints or treatment for hearing loss during service, including at his separation examination, combined with the lack of complaints or treatment related to his left knee for several years after service discharge, and his conflicting stories as to the onset of his hearing loss are persuasive evidence against his claim.  

In this context, the Board notes that no medical professional has related the Veteran's hearing loss to his military service.  The Veteran was afforded a VA audio examination in April 2014, during which the examiner reviewed the claims file, interviewed the Veteran, and conducted a comprehensive audiological examination.  After doing so, the April 2014 VA examiner opined that the Veteran's bilateral hearing loss is not at least as likely as not caused by or a result of service, noting that the Veteran reported gradual onset of bilateral hearing loss, his hearing was normal at separation from service, and a significant shift in thresholds is not indicated during service.  

The Board considers the April 2014 VA examination and opinion to be the most competent, credible, and probative evidence of record with respect to whether the Veteran's current bilateral hearing loss disability is related to his military service.  The Board finds that the April 2014 VA examination was adequate for evaluation purposes, as the examiner reviewed the Veteran's service treatment and personnel records, as well as his VBMS records, interviewed the Veteran, and conducted a physical examination.  There is also no indication or allegation that the VA examiner was not fully aware of all relevant facts in this case or that he misstated any relevant fact.  In fact, the VA examiner provided an opinion that was based upon the Veteran's most credible lay assertions regarding the onset and progression of his hearing loss and the medical evidence of record, and the Board notes that the examiner's opinion was supported by a complete rationale. 

In this regard, the VA examiner's opinion is supported by the other evidence of record, including the STRs, which show normal hearing at separation from service and do not reflect a significant shift in thresholds between entry and separation, and the post-service treatment records, which do not contain any evidence showing that the Veteran's bilateral hearing impairment is likely related to his military service, such as credible lay or medical evidence of continuity of symptomatology after service or other clinical evidence suggesting an etiologic relationship between the current bilateral hearing impairment and service. 

In evaluating this claim, the Board also finds probative that there is no opposing medical evidence or opinion of record which establishes a nexus between the Veteran's current bilateral hearing loss and service and is more competent, credible, and probative than the April 2014 VA opinion. 

In this regard, the Board has considered the Veteran's lay assertions of a nexus between his hearing loss and service.  As noted, the Veteran's lay assertions regarding continuity of hearing loss symptomatology have been deemed not credible, as they are inconsistent with the other evidence of record, including the Veteran's own statements and the medical evidence.  The Veteran remains competent to report that he experiences decreased hearing that impacts his ability to communicate with others and watch television; however, the determination as to the presence and etiology of a hearing loss disability, particularly as defined by VA in 38 C.F.R. § 3.385, is a complex medical question, as any such diagnosis requires clinical observation and testing.  It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service.  In addition, the Veteran has only offered conclusory statements regarding the relationship between his current hearing loss and service.  By contrast, the April 2014 VA examiner took into consideration all the relevant facts in providing his opinion, which was based upon all relevant facts in this case, as well as her medical expertise.  As such, the Veteran's statements regarding a nexus between his current hearing loss and military service is outweighed by the April 2014 VA opinion and, as such, is not considered competent or probative evidence favorable to his claim.

Therefore, based on the foregoing, the Board finds that the third element of direct service connection has not been met because a causal connection between the Veteran's current bilateral hearing loss and his military service, including his in-service noise exposure, has not been established. 

In summary, and for the foregoing reasons and bases, the Board finds the preponderance of the most competent, credible, and probative evidence is against the grant of service connection for bilateral hearing loss.  Because the evidence preponderates against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.  


REMAND

The Board's review of the claims file reveals that further AOJ action is required with respect to the increased rating claim on appeal.  

During the November 2012 Board hearing, the Veteran testified that he attends group counseling on a weekly basis at the Vet Center "on Richmond" and VA treatment records also document such treatment at the Richmond Vet Center.  In multiple statements, the Veteran has also reported attending the Vet Center on North Post Oak in Houston, Texas.  See statements from the Veteran dated November 2006, January 2009, and August 2009.  

The Board takes judicial notice that there are Vet Centers in Houston, Texas, located on Richmond Avenue and North Post Oak Road.  

While the evidentiary record contains VA treatment records dated from June 2002 to March 2014, records from the Vet Centers identified by the Veteran are not associated with the record and there is no indication that VA has attempted to obtain such evidence.  

VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

As there appear to be outstanding Vet Center records which are likely relevant to the increased rating claim on appeal, a remand is necessary in order for the AOJ to obtain the Veteran's counseling records from the Vet Centers in Houston, Texas, since approximately November 2007 (one year prior to the date of receipt of his increased rating claim in November 2008).

Additionally, as the record reflects ongoing VA treatment for the Veteran's service-connected PTSD at the Houston, Texas, VA Medical Center (VAMC), the AOJ should also obtain all outstanding VA treatment records dated from March 2014 to the present, for consideration in this appeal.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. After obtaining a completed VA Form 21-4142, Authorization and Consent to Release Information, from the Veteran, contact the VA Vet Centers in Houston, Texas, including the facilities located on Richmond Avenue and North Post Oak Road, and obtain all outstanding pertinent records of mental health counseling of the Veteran dated since November 2007.  

The AOJ should also obtain the Veteran's records of treatment and evaluation from the Houston, Texas, VAMC dated from March 2014 to the present.  

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


